       Case 4:20-cv-00366-SMR-HCA Document 10 Filed 12/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


 AKRUM WADLEY; JONATHAN                                        Case No. 4:20-cv-366
 PARKER; MARCEL JOLY; AARON
 MENDS; MAURICE FLEMING; REGGIE
 SPEARMAN; KEVONTE MARTIN-
 MANLEY; DARIAN COOPER; LARON
 TAYLOR; BRANDON SIMON; JAVON
 FOY; ANDRE HARRIS and TERRENCE
 HARRIS,

        Plaintiffs,                                            DEFENDANTS’
                                                             MOTION TO DISMISS
 vs.

 UNIVERSITY OF IOWA, BOARD OF
 REGENTS FOR THE STATE OF IOWA;
 GARY BARTA; KIRK FERENTZ; BRIAN
 FERENTZ; CHRISTOPHER DOYLE and
 RAIMOND BRAITHWAITE,

        Defendants.


       COME NOW Defendants the University of Iowa, Board of Regents, State of Iowa, Gary

Barta, Kirk Ferentz, Brian Ferentz, Christopher Doyle, and Raimond Braithwaite (“Defendants”)

and, pursuant to Federal Rule of Civil Procedure 12(b)(6), submit their Motion to Dismiss. In

support of their motion, Defendants state the following:

       1.      On November 12, 2020, Plaintiffs filed their Petition with the Iowa District Court

for Polk County.

       2.      On December 1, 2020, Defendants filed a notice of removal with the Iowa District

Court and this Court.

       3.      Plaintiffs’ Complaint asserts eight (8) causes of action: Count I asserts a claim for

racially hostile educational environment in violation of 42 U.S.C. § 2000d (“Title VI”); Count II



                                                 1
      Case 4:20-cv-00366-SMR-HCA Document 10 Filed 12/14/20 Page 2 of 3




asserts a claim for retaliation in violation of Title VI; Count III asserts a claim for systemic pattern

and practice of racial discrimination in violation of Title VI; Count IV asserts a claim under 42

U.S.C. § 1983 for violation of 42 U.S.C. § 1981; Counts V and VI assert claims under § 1983 for

violations of 42 U.S.C. § 1985; Count VII asserts a claim under § 1983 for failure to supervise and

train; and, finally, Count VIII asserts a state law claim for breach of contract.

       4.        Each of the claims within the Complaint fail as a matter of law and should be

dismissed for failing to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       5.        First, the claims of ten Plaintiffs—Akrum Wadley, Jonathan Parker, Marcel Joly,

Maurice Fleming, Reggie Spearman, Kevonte Martin-Manley, Darian Cooper, LaRon Taylor,

Andre Harris, and Terrence Harris—alleged in Counts I through VII should be dismissed because

they are barred by the two-year statute of limitations applicable to claims under Title VI and 42

U.S.C. § 1983.

       6.        These ten plaintiffs all left the University of Iowa football program more than two

years before the filing of this suit and thus could not have been subject to any action by Defendants

within the applicable statute of limitations for Counts I through VII.

       7.        Second, all the claims of all thirteen Plaintiffs must be dismissed because Plaintiffs

fail to plead sufficient facts to state a claim for relief that is plausible on its face for any of the

claims in Counts I through VIII.

       8.        Defendants have set forth their arguments in detail in the attached Brief in Support

of Defendants’ Motion to Dismiss.




                                                   2
      Case 4:20-cv-00366-SMR-HCA Document 10 Filed 12/14/20 Page 3 of 3




        WHEREFORE, the Defendants request that the Complaint be dismissed, and all costs be

assessed to the Plaintiffs.

                                                   Respectfully submitted,

                                                   THOMAS J. MILLER
                                                   Attorney General of Iowa

                                                   /s/ Jeffrey S. Thompson
                                                   JEFFREY S. THOMPSON
                                                   Solicitor General

                                                   /s/ Jeffrey C. Peterzalek
                                                   JEFFREY C. PETERZALEK
                                                   /s/ Christopher J. Deist
                                                   CHRISTOPHER J. DEIST
                                                   /s/ Samuel P. Langholz
                                                   SAMUEL P. LANGHOLZ
                                                   /s/ William A. Hill
                                                   WILLIAM A. HILL
                                                   Assistant Attorneys General
                                                   Department of Justice-Special Litigation
                                                   Hoover State Office Building
                                                   Des Moines, Iowa 50319
                                                   (515) 281-4419/4213
                                                   jeffrey.thompson@ag.iowa.gov
                                                   jeffrey.peterzalek@ag.iowa.gov
                                                   christopher.deist@ag.iowa.gov
                                                   sam.langholz@ag.iowa.gov
                                                   william.hill@ag.iowa.gov
                                                   ATTORNEYS FOR DEFENDANTS

                                                                       PROOF OF SERVICE
                                                The undersigned certifies that the foregoing instrument was served upon
                                              each of the persons identified as receiving a copy by delivery in the
                                              following manner on December 14, 2020:

                                                       U.S. Mail                         FAX
                                                       Hand Delivery                     Overnight Courier
                                                       Federal Express                   Other
                                                       CM/ECF

                                              Signature: /s/ Audra Drish




                                             3
